Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Langer on 08/05/2022.

The application has been amended as follows: 
Replace the abstract with the following:
“A membrane module comprising a hollow fiber membrane bundle with a longitudinal extent, a membrane bundle cross section and a first and a second bundle end, the bundle comprising a multitude of hollow fiber membranes extending between the first and the second bundle end, and also comprising, within the membrane bundle cross section, a proportion of threads which are arranged between the hollow fiber membranes and which keep the hollow fiber membranes apart. The arrangement of the threads between the hollow fiber membranes is such that at the first bundle end and/or at the second bundle end the hollow fiber membranes protrude beyond at least some of the threads, such that the hollow fiber membrane bundle has a smaller proportion of threads in a first and/or second end region, extending from the first and/or the second bundle end, than in a bundle region, located between the first and the second bundle end, which has a maximal proportion of threads, the length of the first end region and/or the length of the second end region being 1% to 45% of the bundle length.”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Reasons for allowability of claims have been indicated in the office action dated 02/01/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANAV N PATEL/Primary Examiner, Art Unit 1777